Citation Nr: 0212833	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  99-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes, to include the question of whether the appellant's 
discharge is a bar to entitlement to benefits under the laws 
administered by the Department of Veterans Affairs.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The appellant served on active duty from September 1968 to 
November 1971.

Review of the record shows that the appellant initiated a 
claim for Department of Veterans Affairs (VA) pension 
benefits in July 1998, following which the VA Regional Office 
(RO) in Hartford, Connecticut, in rating decisions in October 
and December 1998, denied entitlement of the appellant to 
nonservice-connected disability pension benefits on the basis 
that the evidence presented did not establish that 
nonservice-connected disabilities of the appellant were 
permanently and totally disabling.  A notice of disagreement 
was filed with the pension denial in November 1999 and, 
following issuance of a statement of the case, the appellant 
perfected his appeal.  A supplemental statement of the case 
was then furnished to the appellant in February 1999.  All of 
the foregoing was accomplished without regard to, or 
consideration by the RO of, the appellant's character of 
discharge and whether the character of his discharge was a 
bar to VA benefits.

It was not until May 1999 that the RO advised the appellant 
that it would be necessary for it to ascertain whether the 
character of his discharge from service rendered him 
ineligible for VA pension benefits.  In response to the RO's 
letter of May 1999, the appellant submitted to the RO in July 
1999 a letter of explanation, wherein he indicated that 
multiple periods of being absent without leave during service 
were precipitated by his mother's illness and the need to 
care for her.  Following receipt of records from the service 
department in March 2000, the RO entered administrative 
decisions in June 2000 and January 2002, finding that there 
existed a statutory bar under 38 C.F.R. § 3.12(c) for 
eligibility for VA benefits and that the appellant's account 
regarding his mother's illness was not justification for 
periods of absence without leave.  Notice of the denial with 
an accompanying statement of his appellate rights was not 
furnished to the appellant until the RO's issuance of January 
2002 correspondence to him.  

No further contact between the appellant and the RO is 
thereafter shown.  On file is a memorandum, dated in July 
2002, from the service organization appointed by the 
appellant in January 1999 to represent his interests in this 
matter.  In such memorandum, the service organization noted 
that it was revoking its power-of-attorney for representation 
of the appellant in any and all matters before VA.  Neither 
such memorandum, nor any other document within the claims 
folder, indicates that notice was also furnished to the 
appellant, as required by 38 C.F.R. § 20.608(a).  

It appears that this case was erroneously developed initially 
on the basis of the appellant's entitlement to a permanent 
and total disability rating for pension purposes, without 
regard to the preliminary issue of the appellant's character 
of discharge.  A Systematic Technical Accuracy Review 
completed in this case by the VA's Compensation and Pension 
Service shows that neither a rating, nor a statement of the 
case, should have been undertaken as to the appellant's 
pension entitlement prior to the required character of 
discharge determination, citing the VA's Adjudication 
Procedures Manual M21-1, Part IV, 11.1(h), (h)(1) and 
H(5)(a).  In light of the foregoing, the issue as to the 
character of the appellant's discharge is reasonably within 
the Board's jurisdiction, based on the RO's development of 
the issue of VA pension entitlement and its certification for 
review by the Board.  That notwithstanding, issuance of a 
supplemental statement of the case and certain other 
development actions, as outlined below, are found to be 
necessary and cannot be accomplished in their entirety under 
recently finalized regulations permitting the Board to 
undertake certain development through its own, internal 
channels.  See Chairman's Memorandum No. 01-02-01 (Jan. 29, 
2002).  

Accordingly, this matter is REMANDED to the RO for the 
completion of the following actions:

1.  The RO should contact the appellant 
in writing in order to determine if he 
wishes to continue his appeal for 
entitlement to a permanent and total 
disability rating for pension purposes, 
to include the question of whether the 
character of his discharge from service 
is a bar to entitlement to a VA benefits.  
If so, he should be advised of the 
withdrawal of AMVETS as his 
representative in proceedings before VA 
and informed of his right to seek other 
representation from another service 
organization or attorney of his choice.  
He should also be notified of the 
evidence necessary to complete and 
substantiate his claim that the character 
of his discharge from service was not a 
bar to entitlement to VA benefits.  Such 
evidence may be of a medical or lay type 
and might include, but is not limited to, 
medical data or opinions as to the 
existence of insanity at the time of the 
period of absence without leave for 180 
days or more during 1971, or medical or 
lay evidence of compelling circumstances 
necessitating such unauthorized leave, at 
least in the appellant's own mind, 
including but not limited to medical 
records of the appellant's mother, her 
statement, or statements from others 
familiar with the circumstances as they 
occurred during the period of absence 
without leave from February 19, 1971, to 
September 8, 1971.

2.  The RO must also advise the appellant 
of the existence of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (among other things, this law 
eliminated the concept of a well-grounded 
claim, redefined and expanded the 
obligations of VA with respect to the 
duty to assist, and superseded the 
decision of the United States Court of 
Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that 
VA cannot assist in the development of a 
claim that is not well grounded).  He 
should also be made aware of the changes 
to the Code of Federal Regulations which 
were made in response to the VCAA, 
effective from November 9, 2000, except 
that the changes to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 
3.159(c), and those involving 38 C.F.R. 
§ 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The RO must also review the claims file 
in its entirety and ensure that all 
notification and development actions 
required by the VCAA and its implementing 
regulations are completed as to the issue 
on appeal, inclusive of the matter of the 
appellant's character of discharge.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), as well as the 
implementing regulations, are fully 
complied with and satisfied, to include 
notifying the appellant in writing of 
what evidence, if any, will be obtained 
by the appellant and which evidence, if 
any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

3.  The RO through contact with the 
National Personnel Records Center, the 
Department of the Navy, and/ or the Navy 
Discharge Review Board must undertake 
efforts, see 38 U.S.C.A. § 5103A(b)(3) 
(obligating VA to continue trying to 
obtain evidence from a Federal department 
or agency unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile), to obtain the following 
documents:

(a)  Any and all service medical records 
of the appellant.

(b)  Any and all service personnel 
records of the appellant.

(c) Any and all documents relating to 
inservice disciplinary actions, including 
a special court-martial of the appellant 
on April 17, 1969; nonjudicial 
punishments awarded June 30, 1970, July 
9, 1970, and July 24, 1970; adjudication 
of charges of felony theft and marijuana 
possession by civil authorities in 
Columbus, Texas, based on his arrest on 
September 8, 1971, and for pending theft 
charges in Fayette County, Texas; and any 
written statement(s) of the appellant 
accepting an undesirable discharge in 
order to escape trial by court-martial.

(d)  Any and all records compiled and/or 
utilized by the Department of Defense 
Discharge Review Program (Special), 
Docket Number [redacted] (October 3, 
1977); the Navy Discharge Review Board 
(second review of [redacted] (August 4, 
1978) per Public Law 95-126, in addition 
to Docket Number [redacted] (April 11, 
1983).  It must also be ascertained 
whether the second review undertaken by 
the Navy Discharge Review Board on August 
4, 1978, was made on an individual case 
basis with any upgrade being made under 
uniform published standards and 
procedures generally applicable to all 
persons administratively discharged or 
released from service under conditions 
other than honorable, and such standards 
being historically consistent with 
criteria for determining honorable 
service and without any criterion for 
automatically granting or denying an 
upgraded discharge.

4.  Lastly, the RO should again 
readjudicate the preliminary question of 
whether the appellant's character of 
discharge is a bar to his entitlement to 
VA benefits on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If the 
prior denial is confirmed and continued, 
the appellant should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  If the 
decision reached is favorable to the 
appellant, then the RO should 
readjudicate his entitlement to VA 
pension benefits, following its 
completion of any further development 
deemed warranted.  Such matter, if 
denied, should then be the subject of a 
supplemental statement of the case.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


